Name: Commission Implementing Decision (EU) 2015/1119 of 22 June 2015 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2015) 4076)
 Type: Decision_IMPL
 Subject Matter: EU finance;  economic geography;  agricultural policy
 Date Published: 2015-07-10

 10.7.2015 EN Official Journal of the European Union L 182/39 COMMISSION IMPLEMENTING DECISION (EU) 2015/1119 of 22 June 2015 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2015) 4076) (only the Bulgarian, Spanish, Danish, German, Estonian, Greek, English, French, Italian, Lithuanian, Hungarian, Dutch, Polish, Portuguese, Romanian, Slovak, Slovenian, Finnish, Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commission's written notification of the results of the verifications to the Member States. (6) The amounts excluded from Union financing by the present Decision should also take into account any reductions or suspensions in accordance with Article 41 of Regulation (EU) No 1306/2013 due to the fact that such reductions or suspensions are of a provisional nature and without prejudice to decisions taken pursuant to Articles 51 or 52 of that Regulation, (7) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject. (8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 1 March 2015, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Lithuania, the Grand Duchy of Luxembourg, Hungary, the Kingdom of Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 22 June 2015. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). ANNEX DECISION: 48 Budget Item: 05040501 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Reimbursement following the judgement of the European Court of Justice in case T-365/13 FLAT RATE 5,00 EUR 192 017,09 0,00 192 017,09 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Reimbursement following the judgement of the European Court of Justice in case T-365/13 FLAT RATE 5,00 EUR 1 388 259,62 0,00 1 388 259,62 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Reimbursement following the judgement of the European Court of Justice in case T-365/13 FLAT RATE 5,00 EUR 1 473 178,82 0,00 1 473 178,82 Total LT: EUR 3 053 455,53 0,00 3 053 455,53 Currency Amount Deductions Financial Impact EUR 3 053 455,53 0,00 3 053 455,53 Budget Item: 6520 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact SK Irregularities 2012 delays in the recovery procedure ONE OFF 0,00 EUR  1 456 990,49 0,00  1 456 990,49 Total SK: EUR  1 456 990,49 0,00  1 456 990,49 Currency Amount Deductions Financial Impact EUR  1 456 990,49 0,00  1 456 990,49 Budget Item: 6701 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact AT Decoupled Direct Aids 2013 Parcels of less than 1ha considered eligible, CY 2012 ONE OFF EUR  162 066,10 0,00  162 066,10 Decoupled Direct Aids 2014 Parcels of less than 1ha considered eligible, CY 2013 ONE OFF EUR  162 711,68 0,00  162 711,68 Total AT: EUR  324 777,78 0,00  324 777,78 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact BE Certification 2010 Most Likely Error (EAGF non IACS) ONE OFF EUR  175 150,72  175 150,72 0,00 Certification 2011 most likely error (EAGF) ONE OFF EUR  32 450,87 0,00  32 450,87 Irregularities 2011 irregularity linked to fraud and negligence ONE OFF EUR  1 079 342,45 0,00  1 079 342,45 Certification 2012 known errors ONE OFF EUR  33 204,64 0,00  33 204,64 Certification 2012 Most Likely Error (EAGF non-IACS) ONE OFF EUR  29 338,31 0,00  29 338,31 Decoupled Direct Aids 2012 Weaknesses in the LPIS, claim year 2011-2012 ONE OFF 0,00 EUR  175 411,89 0,00  175 411,89 Decoupled Direct Aids 2013 Weaknesses in the LPIS, claim year 2011-2012 ONE OFF 0,00 EUR  128 392,16 0,00  128 392,16 Total BE: EUR  1 653 291,04  175 150,72  1 478 140,32 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact BG Cross Compliance 2011 No evaluation of non-compliances, weakness in risk analysis, CY2011 FLAT RATE 2,00 EUR  9 131,86 0,00  9 131,86 Cross Compliance 2012 No evaluation of non-compliances, weakness in risk analysis, CY2011 FLAT RATE 2,00 EUR  778 045,93  194,18  777 851,75 Cross Compliance 2009 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2008 FLAT RATE 2,00 EUR  252 397,38  25 017,88  227 379,50 Cross Compliance 2010 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2008 FLAT RATE 2,00 EUR  191,38 0,00  191,38 Cross Compliance 2011 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2008 FLAT RATE 2,00 EUR  7,01 0,00  7,01 Cross Compliance 2009 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2009 FLAT RATE 2,00 EUR  11 429,91 0,00  11 429,91 Cross Compliance 2010 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2009 FLAT RATE 2,00 EUR  545 748,71  27 230,00  518 518,71 Cross Compliance 2011 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2009 FLAT RATE 2,00 EUR 12 204,80 0,00 12 204,80 Cross Compliance 2012 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2009 FLAT RATE 2,00 EUR  2 481,32 0,00  2 481,32 Cross Compliance 2010 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2010 FLAT RATE 2,00 EUR  21 226,11 0,00  21 226,11 Cross Compliance 2011 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2010 FLAT RATE 2,00 EUR  609 258,80  31 123,72  578 135,08 Cross Compliance 2012 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2010 FLAT RATE 2,00 EUR  601,27  29,09  572,18 Total BG: EUR  2 218 314,88  83 594,87  2 134 720,01 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact DE Certification 2012 Financial errors identified by the Certification Body ONE OFF EUR  2 704,14 0,00  2 704,14 Certification 2013 Financial errors identified by the Certification Body ONE OFF EUR  5 009,98 0,00  5 009,98 Certification 2010 Financial errors in the EAGF non-IACS population ONE OFF EUR  594,81 0,00  594,81 Cross Compliance 2010 Weaknesses in SMR8, CY 2009 ONE OFF 0,00 EUR  22 284,50 0,00  22 284,50 Cross Compliance 2011 Weaknesses in SMR8, CY 2010 ONE OFF 0,00 EUR  22 210,80 0,00  22 210,80 Cross Compliance 2012 Weaknesses in SMR8, CY 2011 ONE OFF 0,00 EUR  22 319,63 0,00  22 319,63 Total DE: EUR  75 123,86 0,00  75 123,86 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact ES Decoupled Direct Aids 2011 Administrative controls, obvious error and sanctions, CY 2010 ONE OFF 0,00 EUR  50 041,67 0,00  50 041,67 Decoupled Direct Aids 2012 Administrative controls, obvious error and sanctions, CY 2011 ONE OFF 0,00 EUR  12 515,78 0,00  12 515,78 Decoupled Direct Aids 2012 Weaknesses in OTSC and Incorrect use of obvious error, CY2011 ONE OFF EUR  22 206,87 0,00  22 206,87 Decoupled Direct Aids 2013 Weaknesses in OTSC and incorrect use of obvious error, CY2012 ONE OFF EUR  40 281,07 0,00  40 281,07 Decoupled Direct Aids 2014 Weaknesses in OTSC and incorrect use of obvious error, CY2013 ONE OFF EUR  29 939,13 0,00  29 939,13 Certification 2011 EAGF non-IACS and EAFRD non-IACS known errors ONE OFF EUR  24 113,66 0,00  24 113,66 Certification 2013 EAGF non-IACS and EAFRD non-IACS known errors ONE OFF EUR  19 304,02 0,00  19 304,02 Certification 2010 EAGF non-IACS, EAFRD IACS and EAFRD non-IACS errors ONE OFF EUR  14 177,94 0,00  14 177,94 Certification 2013 Errors in substantive testing of EAGF non-IACS  Promotion in third countries' markets ONE OFF EUR  58 964,77 0,00  58 964,77 Fruit and Vegetables  Withdrawals 2007 Expenditure for withdrawals declared by unduly recognised Producer Organisations ONE OFF EUR  22 670,34 0,00  22 670,34 Fruit and Vegetables  Withdrawals 2008 Expenditure for withdrawals declared by unduly recognised Producer Organisations ONE OFF EUR  31 384,64 0,00  31 384,64 Fruit and Vegetables  Operational Programmes 2009 Follow-up of irregularities ONE OFF EUR  140 280,66  3 283,15  136 997,51 Fruit and Vegetables  Operational Programmes 2010 Follow-up of irregularities ONE OFF EUR  152 769,22  1 742,46  151 026,76 Other Direct Aid  POSEI 2011 Incomplete and unreliable animal identification register and animal movement register for sheep and goats FLAT RATE 5,00 EUR  351 444,05 0,00  351 444,05 Other Direct Aid  POSEI 2012 Incomplete and unreliable animal identification register and animal movement register for sheep and goats FLAT RATE 10,00 EUR  710 003,66 0,00  710 003,66 Certification 2013 Interests not declared on annex III amounts regarding EAGF ONE OFF EUR  10 603,65 0,00  10 603,65 Certification 2012 Known error  fruits at the school ONE OFF EUR  368 160,65 0,00  368 160,65 Certification 2011 Known error in EAGF IACS, established by the Certification Body ONE OFF EUR  15 227,18 0,00  15 227,18 Clearance of Accounts  Conformity Clearance 2013 Known error in the EAGF non-IACS population ONE OFF 0,00 EUR  332 847,54 0,00  332 847,54 Scrutiny of transactions 2007 Late control FLAT RATE 0,50 EUR  159 906,98 0,00  159 906,98 Scrutiny of transactions 2008 Late control FLAT RATE 0,50 EUR  221 243,51 0,00  221 243,51 Scrutiny of transactions 2009 Late control FLAT RATE 0,50 EUR  430 938,40 0,00  430 938,40 Scrutiny of transactions 2010 Late control FLAT RATE 0,50 EUR  455 897,33 0,00  455 897,33 Cross Compliance 2011 Late on-the-spot checks, CY 2010 FLAT RATE 2,00 EUR  88 001,88 0,00  88 001,88 Cross Compliance 2012 Late on-the-spot checks, CY2011 FLAT RATE 2,00 EUR  116 408,16 0,00  116 408,16 Financial audit  Late payments and payment deadlines 2012 late payments ONE OFF 0,00 EUR  166 922,55 0,00  166 922,55 Cross Compliance 2009 Leniency of the sanctioning system, CY2008 ONE OFF 0,00 EUR  61 969,91 0,00  61 969,91 Cross Compliance 2010 Limited scope of SMR5 checks, CY2009 FLAT RATE 2,00 EUR  524 524,29  765,87  523 758,42 Cross Compliance 2011 Limited scope of SMR5 checks, CY2009 FLAT RATE 2,00 EUR  1 103,55 0,00  1 103,55 Cross Compliance 2012 Limited scope of SMR5 checks, CY2009 FLAT RATE 2,00 EUR  137,44 0,00  137,44 Fruit and Vegetables  Operational Programmes 2007 Operational programme expenditure of unduly recognised Producer Organisations ONE OFF EUR  39 929,50  956,34  38 973,16 Fruit and Vegetables  Operational Programmes 2007 Operational programme expenditure of unduly recognised Producer Organsations; follow-up of irregularities ONE OFF EUR  527 067,84  366 237,23  160 830,61 Fruit and Vegetables  Operational Programmes 2008 Operational programme expenditure of unduly recognised Producer Organsations; follow  up of irregularities ONE OFF EUR  661 289,41  657 269,79  4 019,62 Fruit and Vegetables  Citrus Processing 2008 Unduly recognised Producer Organsations; follow-up of irregularities; undue retentions from aid ONE OFF EUR  722 075,92 0,00  722 075,92 Fruit and Vegetables  Citrus Processing 2009 Unduly recognised Producer Organsations; follow-up of irregularities; undue retentions from aid ONE OFF EUR  132 032,90 0,00  132 032,90 Fruit and Vegetables  Citrus Processing 2007 Weaknesses of key controls FLAT RATE 5,00 EUR  2 805 558,89 0,00  2 805 558,89 Fruit and Vegetables  Citrus Processing 2008 Weaknesses of key controls FLAT RATE 5,00 EUR  3 167 422,82 0,00  3 167 422,82 Fruit and Vegetables  Citrus Processing 2009 Weaknesses of key controls FLAT RATE 5,00 EUR  355 748,16 0,00  355 748,16 Fruit and Vegetables  Citrus Processing 2010 Weaknesses of key controls FLAT RATE 5,00 EUR 589,09 0,00 589,09 Fruit and Vegetables  Citrus Processing 2011 Weaknesses of key controls FLAT RATE 5,00 EUR  6 214,07 0,00  6 214,07 Fruit and Vegetables  Citrus Processing 2012 Weaknesses of key controls FLAT RATE 5,00 EUR  488,00 0,00  488,00 Total ES: EUR  13 051 228,92  1 030 254,84  12 020 974,08 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact FI Cross Compliance 2011 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2010 FLAT RATE 2,00 EUR  1 077 273,25  2 097,62  1 075 175,63 Cross Compliance 2012 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2010 FLAT RATE 2,00 EUR  119,89 0,00  119,89 Cross Compliance 2013 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2010 FLAT RATE 2,00 EUR  19,01 0,00  19,01 Cross Compliance 2012 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2011 FLAT RATE 2,00 EUR  1 067 409,33  2 917,12  1 064 492,21 Cross Compliance 2013 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2011 FLAT RATE 2,00 EUR  29,81 0,00  29,81 Cross Compliance 2013 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2012 FLAT RATE 2,00 EUR  1 062 848,83 0,00  1 062 848,83 Total FI: EUR  3 207 700,12  5 014,74  3 202 685,38 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact FR Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Deficiencies at the level of administrative controls and in the identification and registration of animals FLAT RATE 2,00 EUR  175 820,54 0,00  175 820,54 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Deficiencies at the level of administrative controls and in the identification and registration of animals FLAT RATE 5,00 EUR  5 684 962,00 0,00  5 684 962,00 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Deficiencies at the level of administrative controls and in the identification and registration of animals FLAT RATE 2,00 EUR  179 184,86 0,00  179 184,86 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Deficiencies at the level of administrative controls and in the identification and registration of animals FLAT RATE 5,00 EUR  5 736 924,65  713 321,07  5 023 603,58 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Deficiencies at the level of administrative controls and in the identification and registration of animals ONE OFF 0,00 EUR  14 266 421,39 0,00  14 266 421,39 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Deficiencies at the level of administrative controls and in the identification and registration of animals FLAT RATE 2,00 EUR  247 189,52 0,00  247 189,52 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Deficiencies at the level of administrative controls and in the identification and registration of animals FLAT RATE 5,00 EUR  5 691 189,65  613 734,80  5 077 454,85 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Deficiencies at the level of administrative controls and in the identification and registration of animals ONE OFF 0,00 EUR  12 274 696,00 0,00  12 274 696,00 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Deficiency in the control system for bovine measures, claim year 2011 FLAT RATE 10,00 EUR  404 475,87 0,00  404 475,87 Financial audit  Overshooting 2010 exceeding of the financial ceiling ONE OFF 0,00 EUR  906 989,16 0,00  906 989,16 Clearance of Accounts  Conformity Clearance 2011 Financial error (EAGF) ONE OFF 0,00 EUR  344 648,54 0,00  344 648,54 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Grave deficiency in the control system for bovine measures, claim year 2010 FLAT RATE 25,00 EUR  1 033 771,02 0,00  1 033 771,02 Irregularities 2012 interests on debts for measure Pastry Butter ONE OFF EUR  17 555,28 0,00  17 555,28 Irregularities 2012 interests on debts ONE OFF EUR  221 128,43 0,00  221 128,43 Certification 2012 known error ONE OFF EUR  21 332,97 0,00  21 332,97 Irregularities 2011 known error concerning non-application of interests on debts for measure Pastry Butter ONE OFF EUR  88 238,74 0,00  88 238,74 Other Direct Aid  Bovines 2012 Late notifications for suckler cow premium ONE OFF 0,00 EUR  1 040 875,60 0,00  1 040 875,60 Other Direct Aid  Bovines 2013 Late notifications for suckler cow premium ONE OFF 0,00 EUR  800,31 0,00  800,31 Financial audit  Late payments and payment deadlines 2010 late payment and ineligible expenditure ONE OFF EUR  6 922 613,78  6 922 613,78 0,00 Certification 2011 late payments under the measure for refund of milk products ONE OFF EUR  99 193,65 0,00  99 193,65 Irregularities 2011 lump-sum correction for advance payments and guarantees ONE OFF EUR  38 880,00 0,00  38 880,00 Irregularities 2011 non-timely issue of a recovery related to late submission of report ONE OFF EUR  8 960,73 0,00  8 960,73 Milk  Schoolmilk 2009 Regulatory reductions not imposed for late lodging of aid applications ONE OFF EUR  99 865,21 0,00  99 865,21 Milk  Schoolmilk 2010 Regulatory reductions not imposed for late lodging of aid applications ONE OFF EUR  243 317,07 0,00  243 317,07 Milk  Schoolmilk 2011 Regulatory reductions not imposed for late lodging of aid applications ONE OFF EUR  227 242,67 0,00  227 242,67 Milk  Schoolmilk 2012 Regulatory reductions not imposed for late lodging of aid applications ONE OFF EUR  237 633,70 0,00  237 633,70 Milk  Schoolmilk 2013 Regulatory reductions not imposed for late lodging of aid applications ONE OFF EUR  213 989,71 0,00  213 989,71 Milk  Schoolmilk 2014 Regulatory reductions not imposed for late lodging of aid applications ONE OFF EUR  156 968,13 0,00  156 968,13 Certification 2012 restructuring of vineyards ONE OFF EUR  16 575,06 0,00  16 575,06 Milk  Schoolmilk 2009 Settlement of a previous correction concerning reduction for late lodging of aid applications for excluding double financial correction ONE OFF EUR 10 634,37 0,00 10 634,37 Milk  Schoolmilk 2010 Settlement of a previous correction concerning reduction for late lodging of aid applications for excluding double financial correction ONE OFF EUR 13 312,71 0,00 13 312,71 Milk  Schoolmilk 2011 Settlement of a previous correction concerning reduction for late lodging of aid applications for excluding double financial correction ONE OFF EUR 61,08 0,00 61,08 Milk  Schoolmilk 2012 Settlement of a previous correction concerning reduction for late lodging of aid applications for excluding double financial correction ONE OFF EUR 17,99 0,00 17,99 Irregularities 2012 unrecoverable debts from previous periods ONE OFF EUR  232 549,69 0,00  232 549,69 Milk  Schoolmilk 2010 weaknesses in administrative controls FLAT RATE 5,00 EUR  326 272,47 0,00  326 272,47 Milk  Schoolmilk 2011 weaknesses in administrative controls FLAT RATE 5,00 EUR  625 154,44 0,00  625 154,44 Milk  Schoolmilk 2012 weaknesses in administrative controls FLAT RATE 5,00 EUR  654 928,98 0,00  654 928,98 Milk  Schoolmilk 2013 weaknesses in administrative controls FLAT RATE 5,00 EUR  341 329,21 0,00  341 329,21 Milk  Schoolmilk 2014 weaknesses in administrative controls FLAT RATE 5,00 EUR  2 121,16 0,00  2 121,16 Total FR: EUR  58 759 774,04  8 249 669,65  50 510 104,39 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact GB Decoupled Direct Aids 2011 Weaknesses in the LPIS-GIS and in the on-the-spot checks FLAT RATE 2,00 EUR  41 149 491,32 0,00  41 149 491,32 Other Direct Aids 2011 Weaknesses in the LPIS-GIS and in the on-the-spot checks FLAT RATE 2,00 EUR  152 102,70 0,00  152 102,70 Decoupled Direct Aids 2012 Weaknesses in the LPIS-GIS and in the on-the-spot checks FLAT RATE 2,00 EUR  41 173 119,81 0,00  41 173 119,81 Other Direct Aids 2012 Weaknesses in the LPIS-GIS and in the on-the-spot checks FLAT RATE 2,00 EUR  125 611,33 0,00  125 611,33 Decoupled Direct Aids 2011 Weaknesses in updating LPIS maximum eligible area, CY 2010 EXTRAPOLATED 1,44 EUR  4 508 766,82  4 508 766,82 0,00 Decoupled Direct Aids 2012 Weaknesses in updating LPIS maximum eligible area, CY 2010 EXTRAPOLATED 1,44 EUR  14 637,02  14 637,02 0,00 Decoupled Direct Aids 2013 Weaknesses in updating LPIS maximum eligible area, CY 2010 EXTRAPOLATED 1,44 EUR  6 296,05  6 296,05 0,00 Decoupled Direct Aids 2012 Weaknesses in updating LPIS maximum eligible area, CY 2011 EXTRAPOLATED 1,35 EUR  4 145 094,84  4 145 094,84 0,00 Decoupled Direct Aids 2013 Weaknesses in updating LPIS maximum eligible area, CY 2011 EXTRAPOLATED 1,35 EUR  11 461,82  11 461,82 0,00 Decoupled Direct Aids 2013 Weaknesses in updating LPIS maximum eligible area, CY 2012 EXTRAPOLATED 1,02 EUR  3 118 298,35  3 118 298,35 0,00 Total GB: EUR  94 404 880,06  11 804 554,90  82 600 325,16 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact GR Certification 2009 Administrative error ONE OFF 0,00 EUR  3 725 956,14 0,00  3 725 956,14 Decoupled Direct Aids 2010 CY 2009, Weakness in administrative checks FLAT RATE 5,00 EUR  1 258 341,84 0,00  1 258 341,84 Decoupled Direct Aids 2010 CY 2009, Weakness in calculation of aids ONE OFF 0,00 EUR  834 150,17 0,00  834 150,17 Decoupled Direct Aids 2010 CY 2009, Weakness in definition of permanent pastures FLAT RATE 5,00 EUR  85 534 291,54  10 905 970,63  74 628 320,91 Decoupled Direct Aids 2011 CY 2010, Risk analysis not effective ONE OFF 0,00 EUR  31 425 312,22 0,00  31 425 312,22 Decoupled Direct Aids 2011 CY 2010, Weakness in calculation of aids ONE OFF 0,00 EUR  231 205,28 0,00  231 205,28 Decoupled Direct Aids 2011 CY 2010, Weakness in definition of permanent pastures FLAT RATE 25,00 EUR  96 766 888,08 0,00  96 766 888,08 Decoupled Direct Aids 2012 CY 2011, Weakness in calculation of aids ONE OFF 0,00 EUR  210 599,35 0,00  210 599,35 Decoupled Direct Aids 2012 CY 2011, Weakness in definition of permanent pastures FLAT RATE 25,00 EUR  97 222 743,23 0,00  97 222 743,23 Cross Compliance 2010 Incomplete check for 3 SMR and 1 GAEC, CY 2009 FLAT RATE 2,00 EUR  4 885 840,27  217 489,28  4 668 350,99 Cross Compliance 2011 Incomplete check for 3 SMR and 1 GAEC, CY 2009 FLAT RATE 2,00 EUR  14 623,47 4,01  14 627,48 Cross Compliance 2012 Incomplete check for 3 SMR and 1 GAEC, CY 2009 FLAT RATE 2,00 EUR 2 123,88  90,25 2 214,13 Cross Compliance 2009 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR  36 565,30 0,00  36 565,30 Cross Compliance 2010 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR  767,75 0,00  767,75 Cross Compliance 2011 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR  4 668 387,23  256 891,02  4 411 496,21 Cross Compliance 2012 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR  1 762,62  358,82  1 403,80 Cross Compliance 2013 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR 1 134,34 0,00 1 134,34 Cross Compliance 2010 Incomplete check for 3 SMR and 1 GAEC, CY 2011 FLAT RATE 2,00 EUR  8 798,19 0,00  8 798,19 Cross Compliance 2011 Incomplete check for 3 SMR and 1 GAEC, CY 2011 FLAT RATE 2,00 EUR  730,69 0,00  730,69 Cross Compliance 2012 Incomplete check for 3 SMR and 1 GAEC, CY 2011 FLAT RATE 2,00 EUR  4 628 045,90  194 866,68  4 433 179,22 Cross Compliance 2013 Incomplete check for 3 SMR and 1 GAEC, CY 2011 FLAT RATE 2,00 EUR 6 396,69 0,00 6 396,69 Certification 2010 Known error in EAGF IACS  counterfeited invoice  premium for special durum wheat ONE OFF EUR  3 460,25 0,00  3 460,25 Financial audit  Late payments and payment deadlines 2012 Late payments ONE OFF EUR  242 883,87  242 883,87 0,00 Financial audit  Late payments and payment deadlines 2012 Late payments ONE OFF EUR 0,00  18 212,08 18 212,08 Cross Compliance 2010 Leniency of the sanctioning system, 2009 ONE OFF EUR  314 226,90  628,45  313 598,45 Cross Compliance 2011 Leniency of the sanctioning system, 2010 ONE OFF EUR  311 191,72  622,39  310 569,33 Cross Compliance 2012 Leniency of the sanctioning system, 2011 ONE OFF EUR  165 476,02  330,95  165 145,07 Certification 2012 Most Likely Error correction ONE OFF EUR  474 888,32 0,00  474 888,32 Entitlements 2007 Reimbursement following the judgement of the European Court of Justice in case T-632/11 FLAT RATE 10,00 EUR 7 055 951,79 7 055 951,79 0,00 Total GR: EUR  325 901 529,65  4 782 388,62  321 119 141,03 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact HU Cross Compliance 2011 Ineffective or partial checks for 4 SMRs, CY2010 FLAT RATE 2,00 EUR  1 615 567,11  712,70  1 614 854,41 Cross Compliance 2012 Ineffective or partial checks for 4 SMRs, CY2011 FLAT RATE 2,00 EUR  1 600 343,90  173,63  1 600 170,27 Cross Compliance 2010 Minor non-compliances treated as tolerances, CY2009 ONE OFF EUR  266 654,00  533,31  266 120,69 Cross Compliance 2011 Minor non-compliances treated as tolerances, CY2010 ONE OFF EUR  287 746,00  575,49  287 170,51 Cross Compliance 2012 Minor non-compliances treated as tolerances, CY2011 ONE OFF EUR  14 540,00  29,08  14 510,92 Cross Compliance 2009 No definition of a GAEC standard, CY2008 FLAT RATE 2,00 EUR  196 594,99  4 936,38  191 658,61 Cross Compliance 2010 No definition of a GAEC standard, Ineffective or partial checks for 4 SMRs, CY2009 FLAT RATE 2,00 EUR  1 419 746,61 0,00  1 419 746,61 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Non application of reductions and retroactive recoveries ONE OFF 0,00 EUR  192 496,94 0,00  192 496,94 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Non application of reductions and retroactive recoveries ONE OFF 0,00 EUR  86 816,93 0,00  86 816,93 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Non application of reductions and retroactive recoveries ONE OFF 0,00 EUR  167 077,38 0,00  167 077,38 Export refunds- Live animals 2011 weakness on a key control concerning travel time related to transport of live animals FLAT RATE 5,00 EUR  25 771,41 0,00  25 771,41 Export refunds- Live animals 2012 weakness on a key control concerning travel time related to transport of live animals FLAT RATE 5,00 EUR  7 923,51 0,00  7 923,51 Export refunds- Live animals 2013 weakness on a key control concerning travel time related to transport of live animals FLAT RATE 5,00 EUR  2 068,64 0,00  2 068,64 Export refunds- Live animals 2014 weakness on a key control concerning travel time related to transport of live animals FLAT RATE 5,00 EUR  940,87 0,00  940,87 Total HU: EUR  5 884 288,29  6 960,59  5 877 327,70 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact IE Irregularities 2012 interest following late notifications to debtors ONE OFF 0,00 EUR  24 310,00 0,00  24 310,00 Total IE: EUR  24 310,00 0,00  24 310,00 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact IT Decoupled Direct Aids 2009 Eligibility of permanent pasture ONE OFF EUR  3 291 735,88 0,00  3 291 735,88 Decoupled Direct Aids 2010 Eligibility of permanent pasture FLAT RATE 5,00 EUR  3 244 105,28 0,00  3 244 105,28 Decoupled Direct Aids 2011 Eligibility of permanent pasture FLAT RATE 5,00 EUR  2 708 898,96 0,00  2 708 898,96 Decoupled Direct Aids 2009 Incorrect application of 0,1Ha tolerance ONE OFF EUR  104 511,69 0,00  104 511,69 Decoupled Direct Aids 2010 Incorrect application of 0,1Ha tolerance ONE OFF EUR  35 336,77 0,00  35 336,77 Decoupled Direct Aids 2010 Lack of procedure for intentional non-compliance ONE OFF EUR  51 346,95 0,00  51 346,95 Total IT: EUR  9 435 935,53 0,00  9 435 935,53 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact LU Cross Compliance 2010 Weaknesses in controls and sanctions for many SMR, CY2009 FLAT RATE 5,00 EUR  172 829,19 0,00  172 829,19 Cross Compliance 2011 Weaknesses in controls and sanctions for many SMR, CY2009 FLAT RATE 5,00 EUR  119,86 0,00  119,86 Cross Compliance 2012 Weaknesses in controls and sanctions for many SMR, CY2009 FLAT RATE 5,00 EUR  139,73 0,00  139,73 Cross Compliance 2009 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR  525,20 0,00  525,20 Cross Compliance 2010 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR  9,14  9,14 0,00 Cross Compliance 2011 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR  170 803,10 0,00  170 803,10 Cross Compliance 2012 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR  559,72 0,00  559,72 Cross Compliance 2013 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR  9,94 0,00  9,94 Cross Compliance 2010 Weaknesses in controls for some SMR, CY2011 FLAT RATE 2,00 EUR  11,08 0,00  11,08 Cross Compliance 2012 Weaknesses in controls for some SMR, CY2011 FLAT RATE 2,00 EUR  68 099,37 0,00  68 099,37 Cross Compliance 2013 Weaknesses in controls for some SMR, CY2011 FLAT RATE 2,00 EUR  22,97 0,00  22,97 Cross Compliance 2011 Weaknesses in controls for some SMR, CY2012 FLAT RATE 2,00 EUR  4,41 0,00  4,41 Cross Compliance 2013 Weaknesses in controls for some SMR, CY2012 FLAT RATE 2,00 EUR  67 282,23 0,00  67 282,23 Total LU: EUR  480 415,94  9,14  480 406,80 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact NL Cross Compliance 2010 Leniency of the sanctioning system, CY 2009 ONE OFF 0,00 EUR  336 738,00  673,47  336 064,53 Cross Compliance 2011 Leniency of the sanctioning system, CY 2010 ONE OFF 0,00 EUR  404 673,00  809,34  403 863,66 Cross Compliance 2012 Leniency of the sanctioning system, CY 2011 ONE OFF 0,00 EUR  231 249,00  462,51  230 786,49 Cross Compliance 2011 Partial control of four SMRs, CY 2010 FLAT RATE 2,00 EUR  1 632 040,68  1 500,00  1 630 540,68 Cross Compliance 2012 Partial control of four SMRs, CY 2010 FLAT RATE 2,00 EUR  6 702,82  182,32  6 520,50 Cross Compliance 2012 Partial control of four SMRs, CY 2011 FLAT RATE 2,00 EUR  1 631 326,51 0,00  1 631 326,51 Cross Compliance 2010 Two GAEC missing, partial control of three SMRs, CY 2009 FLAT RATE 2,00 EUR  1 607 697,98  10 515,98  1 597 182,00 Cross Compliance 2011 Two GAEC missing, partial control of three SMRs, CY 2009 FLAT RATE 2,00 EUR  15,53 0,00  15,53 Cross Compliance 2012 Two GAEC missing, partial control of three SMRs, CY 2009 FLAT RATE 2,00 EUR  358,24 0,00  358,24 Total NL: EUR  5 850 801,76  14 143,62  5 836 658,14 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact PL Fruit and Vegetables  Operational Programmes 2009 On-the-spot control weakness  insufficient or inadequate quality of control FLAT RATE 10,00 EUR  31 264,18 0,00  31 264,18 Fruit and Vegetables  Operational Programmes 2010 On-the-spot control weakness  insufficient or inadequate quality of control FLAT RATE 10,00 EUR  29 697,91 0,00  29 697,91 Fruit and Vegetables  Operational Programmes 2011 On-the-spot control weakness  insufficient or inadequate quality of control FLAT RATE 10,00 EUR  18 292,77 0,00  18 292,77 Fruit and Vegetables  Operational Programmes 2012 On-the-spot control weakness  insufficient or inadequate quality of control FLAT RATE 10,00 EUR  63 191,19 0,00  63 191,19 Fruit and Vegetables  Pre-recognised Producer Groups 2009 On-the-spot control weakness  insufficient or inadequate quality of control FLAT RATE 10,00 EUR  2 931 872,36 0,00  2 931 872,36 Fruit and Vegetables  Pre-recognised Producer Groups 2010 On-the-spot control weakness  insufficient or inadequate quality of control FLAT RATE 10,00 EUR  9 080 094,98 0,00  9 080 094,98 Fruit and Vegetables  Pre-recognised Producer Groups 2011 On-the-spot control weakness  insufficient or inadequate quality of control FLAT RATE 10,00 EUR  17 373 186,08 0,00  17 373 186,08 Fruit and Vegetables  Pre-recognised Producer Groups 2012 On-the-spot control weakness  insufficient or inadequate quality of control FLAT RATE 10,00 EUR  25 989 900,32 0,00  25 989 900,32 Cross Compliance 2010 1 GAEC not adequately defined and not controlled, CY 2009 FLAT RATE 2,00 EUR  3 689 271,34  79,06  3 689 192,28 Cross Compliance 2011 1 GAEC not adequately defined and not controlled, CY 2009 FLAT RATE 2,00 EUR  3 213,44 0,00  3 213,44 Cross Compliance 2012 1 GAEC not adequately defined and not controlled, CY 2009 FLAT RATE 2,00 EUR 164,81 0,00 164,81 Cross Compliance 2009 3 GAEC not defined or controlled, incorrect application of repetition, CY 2008 FLAT RATE 2,00 EUR  3 120 835,31  29 229,92  3 091 605,39 Cross Compliance 2010 3 GAEC not defined or controlled, incorrect application of repetition, CY 2008 FLAT RATE 2,00 EUR  2 453,25 0,00  2 453,25 Cross Compliance 2011 3 GAEC not defined or controlled, incorrect application of repetition, CY 2008 FLAT RATE 2,00 EUR  330,26 0,00  330,26 Certification 2012 Non-respect of payment deadlines ONE OFF EUR  8 334,38  8 334,38 0,00 Total PL: EUR  62 341 772,96  37 643,36  62 304 129,60 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact PL Cross Compliance 2010 1 GAEC not adequately defined and not controlled, CY 2009 FLAT RATE 2,00 PLN 0,00  180,84 180,84 Cross Compliance 2010 3 GAEC not defined or controlled, incorrect application of repetition, CY 2008 FLAT RATE 2,00 PLN 0,00  0,12 0,12 Total PL: PLN 0,00  180,96 180,96 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact PT Flax and Hemp 2001 Gravely deficient control system FLAT RATE 25,00 EUR  501 445,57 0,00  501 445,57 Irregularities 2007 incorrect amount of interest in Annex III for all those cases cleared under the 50/50-rule for FY2006 ONE OFF 0,00 EUR  159 635,31 0,00  159 635,31 Irregularities 2010 incorrect amount of interest in Annex III for all those cases cleared under the 50/50-rule for FY2007 ONE OFF 0,00 EUR  9 699,57 0,00  9 699,57 Irregularities 2010 incorrect amount of interest in Annex III for all those cases cleared under the 50/50-rule for FY2008 ONE OFF 0,00 EUR  9 579,02 0,00  9 579,02 Irregularities 2007 incorrect year of PACA for cases which were cleared under 50/50 rule, or declared as irrecoverable within 4/8 years for FY2006 ONE OFF 0,00 EUR  15 985,64 0,00  15 985,64 Irregularities 2010 incorrect year of PACA for cases which were cleared under 50/50 rule, or declared as irrecoverable within 4/8 years for FY2008 ONE OFF 0,00 EUR  7 183,06 0,00  7 183,06 Irregularities 2010 incorrect year of PACA for cases which were cleared under 50/50 rule, or declared as irrecoverable within 4/8 years for FY2009 ONE OFF 0,00 EUR  106 753,07 0,00  106 753,07 Other Direct Aid  Bovines 2011 Irregularities concerning the eligibility of unidentified animals and concerning control of potentially eligible animals for slaughter premium ONE OFF 0,00 EUR  286 265,67 0,00  286 265,67 Other Direct Aid  Bovines 2012 Irregularities concerning the eligibility of unidentified animals and concerning control of potentially eligible animals for slaughter premium ONE OFF 0,00 EUR  2 112,59 0,00  2 112,59 Other Direct Aid  Ewe and Goats 2010 Noncompliance with the regular requirements (electronic ID) and late on-the-spot checks FLAT RATE 5,00 EUR  1 364 355,53 0,00  1 364 355,53 Other Direct Aid  Ewe and Goats 2011 Noncompliance with the regular requirements (electronic ID) and late on-the-spot checks FLAT RATE 5,00 EUR  12 406,16 0,00  12 406,16 Other Direct Aid  Ewe and Goats 2012 Noncompliance with the regular requirements (electronic ID) and late on-the-spot checks FLAT RATE 5,00 EUR  875,95 0,00  875,95 Other Direct Aid  Ewe and Goats 2012 Noncompliance with the regular requirements (electronic ID) and late on-the-spot checks FLAT RATE 25,00 EUR  6 882 369,01 0,00  6 882 369,01 Other Direct Aids 2010 Weaknesses in LPIS, Coupled Aids CY 2009 FLAT RATE 10,00 EUR  3 104 351,60  7 964,71  3 096 386,89 Other Direct Aids 2011 Weaknesses in LPIS, Coupled Aids, CY 2009 FLAT RATE 10,00 EUR  22 262,51 0,00  22 262,51 Other Direct Aids 2012 Weaknesses in LPIS, Coupled Aids, CY 2009 FLAT RATE 10,00 EUR  397,61 0,00  397,61 Other Direct Aids 2011 Weaknesses in LPIS, Coupled Aids, CY 2010 FLAT RATE 10,00 EUR  3 075 736,70 0,00  3 075 736,70 Other Direct Aids 2012 Weaknesses in LPIS, Coupled Aids, CY 2010 FLAT RATE 10,00 EUR  5 970,81 0,00  5 970,81 Other Direct Aids 2012 Weaknesses in LPIS, Coupled Aids, CY 2011 FLAT RATE 10,00 EUR  3 021 960,91 0,00  3 021 960,91 Decoupled Direct Aids 2010 Weaknesses in LPIS, CY 2009 FLAT RATE 10,00 EUR  38 487 387,22 0,00  38 487 387,22 Decoupled Direct Aids 2011 Weaknesses in LPIS, CY 2009 FLAT RATE 10,00 EUR  76 959,21 0,00  76 959,21 Decoupled Direct Aids 2012 Weaknesses in LPIS, CY 2009 FLAT RATE 10,00 EUR  21 658,30 0,00  21 658,30 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Weaknesses in LPIS, CY 2010 FLAT RATE 5,00 EUR  596 448,77 0,00  596 448,77 Decoupled Direct Aids 2011 Weaknesses in LPIS, CY 2010 FLAT RATE 10,00 EUR  39 743 230,07 0,00  39 743 230,07 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Weaknesses in LPIS, CY 2010 FLAT RATE 5,00 EUR  14 755,30 0,00  14 755,30 Decoupled Direct Aids 2012 Weaknesses in LPIS, CY 2010 FLAT RATE 10,00 EUR  79 741,00 0,00  79 741,00 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Weaknesses in LPIS, CY 2011 FLAT RATE 5,00 EUR  506 205,32 0,00  506 205,32 Decoupled Direct Aids 2012 Weaknesses in LPIS, CY 2011 FLAT RATE 10,00 EUR  39 273 425,47 0,00  39 273 425,47 Total PT: EUR  137 389 156,95  7 964,71  137 381 192,24 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact SE Certification 2011 Accounting correction ONE OFF EUR  162 010,82 0,00  162 010,82 Cross Compliance 2010 Reduce scope of control for SMR2, CY 2009 FLAT RATE 2,00 EUR  935 582,59  923,22  934 659,37 Cross Compliance 2011 Reduce scope of control for SMR2, CY 2010 FLAT RATE 2,00 EUR  937 501,48 0,00  937 501,48 Cross Compliance 2012 Reduce scope of control for SMR2, CY 2011 FLAT RATE 2,00 EUR  922 366,51 0,00  922 366,51 Total SE: EUR  2 957 461,40  923,22  2 956 538,18 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact SI Certification 2013 EAGF IACS known errors ONE OFF EUR  285,33 0,00  285,33 Total SI: EUR  285,33 0,00  285,33 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact SK Certification 2012 Extrapolated error in the EAGF non-IACS population ONE OFF EUR  195 952,67 0,00  195 952,67 Certification 2006 Known error in the EAGF non-IACS ONE OFF EUR  96 733,42 0,00  96 733,42 Decoupled Direct Aids 2009 Non increase of the sample and absence of retroactive recoveries  claim year 2008 ONE OFF 0,00 EUR  183 679,07 0,00  183 679,07 Decoupled Direct Aids 2010 Non increase of the sample and absence of retroactive recoveries  claim year 2009 ONE OFF 0,00 EUR  652 124,20 0,00  652 124,20 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 On-the-spot check weaknesses FLAT RATE 2,00 EUR  160 973,20 0,00  160 973,20 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 On-the-spot check weaknesses FLAT RATE 2,00 EUR  212 310,92 0,00  212 310,92 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 On-the-spot check weaknesses FLAT RATE 2,00 EUR  133,03 0,00  133,03 Total SK: EUR  1 501 906,51 0,00  1 501 906,51 Currency Amount Deductions Financial Impact EUR  725 462 955,02  26 198 272,98  699 264 682,04 PLN 0,00  180,96 180,96 Budget Item: 6711 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact BE Certification 2010 correction for the most likely errors ONE OFF EUR  849 182,72 0,00  849 182,72 Certification 2011 most likely error and administrative errors ONE OFF EUR  222 353,90 0,00  222 353,90 Certification 2012 most likely error (EARDF non-IACS) ONE OFF EUR  268 140,00 0,00  268 140,00 Total BE: EUR  1 339 676,62 0,00  1 339 676,62 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact BG Cross Compliance 2012 No evaluation of non-compliances, weakness in risk analysis CY2011 FLAT RATE 2,00 EUR  69 011,49 0,00  69 011,49 Cross Compliance 2009 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2008 FLAT RATE 2,00 EUR  16 815,22  1 493,59  15 321,63 Cross Compliance 2010 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2008 FLAT RATE 2,00 EUR 2 594,34 0,00 2 594,34 Cross Compliance 2011 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2008 FLAT RATE 2,00 EUR 374,06 0,00 374,06 Cross Compliance 2010 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2009 FLAT RATE 2,00 EUR  42 258,52  2 078,57  40 179,95 Cross Compliance 2011 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2009 FLAT RATE 2,00 EUR 703,39 0,00 703,39 Cross Compliance 2012 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2009 FLAT RATE 2,00 EUR 790,42 0,00 790,42 Cross Compliance 2011 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2010 FLAT RATE 2,00 EUR  42 144,65  28 767,01  13 377,64 Cross Compliance 2012 Weaknesses in the control of 3 GAEC standards, No evaluation of non-compliances, CY2010 FLAT RATE 2,00 EUR 1 105,49 55,28 1 050,21 Total BG: EUR  164 662,18  32 283,89  132 378,29 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact DE Certification 2010 errors found in the procedure of clearance of accounts for financial year 2010 ONE OFF 0,00 EUR  155 205,74 0,00  155 205,74 Certification 2012 Financial errors identified by the Certification Body ONE OFF EUR  2 168,71 0,00  2 168,71 Certification 2013 Financial errors identified by the Certification Body ONE OFF EUR  2 552,58 0,00  2 552,58 Certification 2011 Financial errors in the EAFRD non-IACS population ONE OFF EUR  1 281 363,06 0,00  1 281 363,06 Certification 2012 Financial errors in the EAFRD non-IACS population ONE OFF EUR  468 402,54  1 572,93  466 829,61 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2011 Weakness in the on-the-spot checks FLAT RATE 5,00 EUR  139 742,70 0,00  139 742,70 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2012 Weakness in the on-the-spot checks FLAT RATE 2,00 EUR  57 671,91 0,00  57 671,91 Total DE: EUR  2 107 107,24  1 572,93  2 105 534,31 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact DK Rural Development EAFRD Axis 1+3  others (2007-2013) 2008 aid paid in excess of the 60 % aid intensity rate stipulated in the Rural Development Programme 2007- 2013 ONE OFF 0,00 EUR  740 432,69 0,00  740 432,69 Rural Development EAFRD Axis 1+3  others (2007-2013) 2009 aid paid in excess of the 60 % aid intensity rate stipulated in the Rural Development Programme 2007- 2013 ONE OFF 0,00 EUR  1 131 207,95 0,00  1 131 207,95 Rural Development EAFRD Axis 1+3  others (2007-2013) 2010 aid paid in excess of the 60 % aid intensity rate stipulated in the Rural Development Programme 2007- 2013 ONE OFF 0,00 EUR  159 254,22 0,00  159 254,22 Rural Development EAFRD Axis 1+3  others (2007-2013) 2008 Insufficient checks under Article 26.2 (d) of Regulation (EC) 1975/2006 FLAT RATE 5,00 EUR  67 021,43  24 903,33  42 118,10 Rural Development EAFRD Axis 1+3  others (2007-2013) 2009 Insufficient checks under Article 26.2 (d) of Regulation (EC) 1975/2006 FLAT RATE 5,00 EUR  178 668,72  56 560,40  122 108,32 Rural Development EAFRD Axis 1+3  others (2007-2013) 2010 Insufficient checks under Article 26.2 (d) of Regulation (EC) 1975/2006 FLAT RATE 5,00 EUR  24 190,83  7 962,71  16 228,12 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 non-eligible expenditure ONE OFF 0,00 EUR  44 363,28 0,00  44 363,28 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 non-eligible expenditure ONE OFF 0,00 EUR  23 894,92 0,00  23 894,92 Total DK: EUR  2 369 034,04  89 426,44  2 279 607,60 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact EE Rural Development EAFRD Axis 4 LEADER (2007-2013) 2012 Weakness detected for file no 430010782587 (technical specifications modified vs the 3 offers available in the application) ONE OFF EUR  30 677,59 0,00  30 677,59 Total EE: EUR  30 677,59 0,00  30 677,59 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact ES Rural Development EAFRD Axis 4 LEADER (2007-2013) 2011 Cash payments accepted for amounts higher than EUR 3000 ONE OFF EUR  3 429,35 0,00  3 429,35 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2011 DAS 2012 follow up ONE OFF EUR  54 678,48 0,00  54 678,48 Certification 2013 EAFRD non-IACS error calculated by Most Likely Error ONE OFF EUR  13 102,05 0,00  13 102,05 Certification 2013 EAFRD non-IACS random errors and EAGF control statistics ONE OFF EUR  292 416,33  243 453,83  48 962,50 Certification 2013 EAGF and EAFRD errors in annex III, known errors and Most Likely Error ONE OFF EUR  22 195,17 0,00  22 195,17 Certification 2013 EAGF non-IACS and EAFRD non-IACS known errors ONE OFF EUR  26 105,45 0,00  26 105,45 Clearance of accounts  Financial Clearance 2009 Errors in the measure 123 (Adding value to agricultural and forestry products) ONE OFF 0,00 EUR  660 118,11 0,00  660 118,11 Certification 2013 Interests not declared on annex III amounts regarding EAFRD ONE OFF EUR  3 524,23 0,00  3 524,23 Certification 2010 Known error (EAFRD non-IACS) ONE OFF 0,00 EUR  10 900,75 0,00  10 900,75 Cross Compliance 2010 Limited scope of SMR5 checks, CY2009 FLAT RATE 2,00 EUR  21 359,77 0,00  21 359,77 Cross Compliance 2011 Limited scope of SMR5 checks, CY2009 FLAT RATE 2,00 EUR  991,68 0,00  991,68 Cross Compliance 2012 Limited scope of SMR5 checks, CY2009 FLAT RATE 2,00 EUR  17,03 0,00  17,03 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2011 Missing checks on reasonableness of costs ONE OFF EUR  200 000,00 0,00  200 000,00 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2012 Missing checks on reasonableness of costs ONE OFF EUR  494 665,62 0,00  494 665,62 Total ES: EUR  1 803 504,02  243 453,83  1 560 050,19 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact FI Cross Compliance 2011 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2010 FLAT RATE 2,00 EUR  117 417,02  1 255,65  116 161,37 Cross Compliance 2012 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2010 FLAT RATE 2,00 EUR 296,44 0,00 296,44 Cross Compliance 2013 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2010 FLAT RATE 2,00 EUR 119,20 0,00 119,20 Cross Compliance 2011 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2011 FLAT RATE 2,00 EUR  322 314,30 0,00  322 314,30 Cross Compliance 2012 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2011 FLAT RATE 2,00 EUR  124 630,16  1 116,39  123 513,77 Cross Compliance 2013 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2011 FLAT RATE 2,00 EUR 237,29 0,00 237,29 Cross Compliance 2012 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2012 FLAT RATE 2,00 EUR  322 673,61 0,00  322 673,61 Cross Compliance 2013 Partial checks for one GAEC and SMR2, 3, 7, 8, 11 and 16-18, CY2012 FLAT RATE 2,00 EUR  148 165,33 0,00  148 165,33 Total FI: EUR  1 034 547,49  2 372,04  1 032 175,45 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact FR Certification 2011 correction of error from previous exercise (FY 2008) ONE OFF EUR  316,93 0,00  316,93 Certification 2011 correction of Most Likely Error ONE OFF EUR  64 506,94 0,00  64 506,94 Clearance of Accounts  Conformity Clearance 2011 Known error (EAFRD Non- IACS) ONE OFF 0,00 EUR  782 916,85 0,00  782 916,85 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Lack of animal-counting and then of assessment of the livestock density during on-the-spot checks FLAT RATE 10,00 EUR  22 305 396,89  2 656 820,83  19 648 576,06 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Lack of animal-counting and then of assessment of the livestock density during on-the-spot checks FLAT RATE 10,00 EUR  46 755 450,92  9 650 360,15  37 105 090,77 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Lack of animal-counting and then of assessment of the livestock density during on-the-spot checks FLAT RATE 10,00 EUR  46 471 360,90  4 948 400,38  41 522 960,52 Certification 2012 Most Likely Error correction ONE OFF EUR  63 400,43 0,00  63 400,43 Clearance of Accounts  Conformity Clearance 2011 Most likely error (EAFRD IACS) ONE OFF 0,00 EUR  7 657 843,46  7 637 276,78  20 566,68 Clearance of Accounts  Conformity Clearance 2011 Most likely error (EAFRD Non- IACS) ONE OFF 0,00 EUR  1 750 641,89  372 722,18  1 377 919,71 Total FR: EUR  125 851 835,21  25 265 580,32  100 586 254,89 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact GB Certification 2011 Financial errors in the EAFRD non-IACS population ONE OFF EUR  1 306 993,00 0,00  1 306 993,00 Certification 2012 Financial errors in the EAFRD non-IACS population ONE OFF EUR  1 596 378,44 0,00  1 596 378,44 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 weaknesses in cross-checks and on-the-spot controls FLAT RATE 2,00 EUR  300 348,62  3 991,44  296 357,18 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 weaknesses in cross-checks and on-the-spot controls FLAT RATE 5,00 EUR  1 413 238,27 0,00  1 413 238,27 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 weaknesses in cross-checks and on-the-spot controls FLAT RATE 2,00 EUR  103 768,07  99 876,41  3 891,66 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 weaknesses in cross-checks and on-the-spot controls FLAT RATE 5,00 EUR  2 996 703,65 0,00  2 996 703,65 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 weaknesses in cross-checks and on-the-spot controls FLAT RATE 2,00 EUR  1 424,63  1 424,63 0,00 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 weaknesses in cross-checks and on-the-spot controls FLAT RATE 5,00 EUR  564 186,68 0,00  564 186,68 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses in the LPIS-GIS and in the on-the-spot checks FLAT RATE 2,00 EUR  655,53 0,00  655,53 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses in the LPIS-GIS and the in on-the-spot checks FLAT RATE 2,00 EUR  99 876,41 0,00  99 876,41 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses in the LPIS-GIS and the in on-the-spot checks FLAT RATE 2,00 EUR  75 788,97 0,00  75 788,97 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses in updating LPIS maximum eligible area, Agri-environment measures, CY 2010 FLAT RATE 5,00 EUR  221 950,51 0,00  221 950,51 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses in updating LPIS maximum eligible area, Agri-environment measures, CY 2010 FLAT RATE 5,00 EUR  69 387,51 0,00  69 387,51 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses in updating LPIS maximum eligible area, Agri-environment measures, CY 2011 FLAT RATE 5,00 EUR  160 272,96 0,00  160 272,96 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Weaknesses in updating LPIS maximum eligible area, Agri-environment measures, CY 2012 FLAT RATE 5,00 EUR  229 071,45 0,00  229 071,45 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses in updating LPIS maximum eligible area, Less-favoured area, CY 2010 EXTRAPOLATED 4,93 EUR  606 376,23 0,00  606 376,23 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses in updating LPIS maximum eligible area, Less-favoured area, CY 2010 EXTRAPOLATED 4,93 EUR  799,88 0,00  799,88 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses in updating LPIS maximum eligible area, Less-favoured area, CY 2011 EXTRAPOLATED 7,23 EUR  1 313 436,22 0,00  1 313 436,22 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Weaknesses in updating LPIS maximum eligible area, Less-favoured area, CY 2012 EXTRAPOLATED 4,93 EUR  12 197,20 0,00  12 197,20 Total GB: EUR  11 072 854,23  105 292,48  10 967 561,75 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact GR Cross Compliance 2010 Incomplete check for 3 SMR and 1 GAEC, CY 2009 FLAT RATE 2,00 EUR  153 198,35  5 327,59  147 870,76 Cross Compliance 2011 Incomplete check for 3 SMR and 1 GAEC, CY 2009 FLAT RATE 2,00 EUR  187 418,78 0,00  187 418,78 Cross Compliance 2012 Incomplete check for 3 SMR and 1 GAEC, CY 2009 FLAT RATE 2,00 EUR  2 231,63 0,00  2 231,63 Cross Compliance 2010 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR  35 104,46 0,00  35 104,46 Cross Compliance 2011 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR  204 353,87 0,00  204 353,87 Cross Compliance 2012 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR  36 611,23 0,00  36 611,23 Cross Compliance 2013 Incomplete check for 3 SMR and 1 GAEC, CY 2010 FLAT RATE 2,00 EUR  4 633,82 0,00  4 633,82 Cross Compliance 2011 Incomplete check for 3 SMR and 1 GAEC, CY 2011 FLAT RATE 2,00 EUR  61 471,51 0,00  61 471,51 Cross Compliance 2012 Incomplete check for 3 SMR and 1 GAEC, CY 2011 FLAT RATE 2,00 EUR  324 047,75 0,00  324 047,75 Cross Compliance 2013 Incomplete check for 3 SMR and 1 GAEC, CY 2011 FLAT RATE 2,00 EUR  24 741,40 0,00  24 741,40 Total GR: EUR  1 033 812,80  5 327,59  1 028 485,21 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact HU Cross Compliance 2011 Ineffective or partial checks for 4 SMRs, CY2010 FLAT RATE 2,00 EUR  312 467,18  0,47  312 466,71 Cross Compliance 2012 Ineffective or partial checks for 4 SMRs, CY2011 FLAT RATE 2,00 EUR  298 558,71 0,00  298 558,71 Cross Compliance 2009 No definition of a GAEC standard, CY2008 FLAT RATE 2,00 EUR  42 691,18  1 096,09  41 595,09 Cross Compliance 2010 No definition of a GAEC standard, Ineffective or partial checks for 4 SMRs, CY2009 FLAT RATE 2,00 EUR  277 887,36  390,56  277 496,80 Total HU: EUR  931 604,43  1 487,12  930 117,31 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact IT Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2011 Non-respect of 18 months deadline  Art. 13(4) of Reg.1974/2006 FLAT RATE 5,00 EUR  38 931,65 0,00  38 931,65 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 Non-respect of 18 months deadline  Art. 13(4) of Reg.1974/2006 FLAT RATE 5,00 EUR  220 159,01 0,00  220 159,01 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 Non-respect of 18 months deadline  Art. 13(4) of Reg.1974/2006 FLAT RATE 5,00 EUR  222 762,74  1 364 263,70 1 141 500,96 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses on the on-the-spot controls FLAT RATE 2,00 EUR  89 263,40 0,00  89 263,40 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses on the on-the-spot controls FLAT RATE 5,00 EUR  561 912,24 0,00  561 912,24 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses on the on-the-spot controls FLAT RATE 2,00 EUR  88 547,61 0,00  88 547,61 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses on the on-the-spot controls FLAT RATE 5,00 EUR  770 037,00 0,00  770 037,00 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weakness in the on the spot checks FLAT RATE 2,00 EUR  6 013,85 0,00  6 013,85 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weakness in the on the spot checks FLAT RATE 5,00 EUR  475 521,25 0,00  475 521,25 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weakness in the on the spot checks FLAT RATE 2,00 EUR  9 979,46 0,00  9 979,46 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weakness in the on the spot checks FLAT RATE 5,00 EUR  180 719,23 0,00  180 719,23 Total IT: EUR  2 663 847,44  1 364 263,70  1 299 583,74 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact LT Rural Development EAFRD Axis 1  Measures with flat rate support 2011 deficiencies in the Early Retirement scheme FLAT RATE 5,00 EUR  723 284,18 0,00  723 284,18 Rural Development EAFRD Axis 1  Measures with flat rate support 2012 deficiencies in the Early Retirement scheme FLAT RATE 5,00 EUR  637 047,08 0,00  637 047,08 Rural Development EAFRD Axis 1  Measures with flat rate support 2013 deficiencies in the Early Retirement scheme FLAT RATE 5,00 EUR  577 968,82 0,00  577 968,82 Total LT: EUR  1 938 300,08 0,00  1 938 300,08 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact LU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Control weaknesses FLAT RATE 2,00 EUR  9 535,97 0,00  9 535,97 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Control weaknesses FLAT RATE 2,00 EUR  10 852,37 0,00  10 852,37 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 Recovery of expenses and payments in installments ONE OFF EUR  1 698,74 0,00  1 698,74 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Recovery of expenses and payments in installments ONE OFF EUR  81 935,90 0,00  81 935,90 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Recovery of expenses and payments in installments ONE OFF EUR  15 911,78 0,00  15 911,78 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Recovery of expenses and payments in installments ONE OFF EUR  143 677,09  1 058,16  142 618,93 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Recovery of expenses and payments in installments ONE OFF EUR  85 606,50 0,00  85 606,50 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Recovery of expenses and payments in installments ONE OFF EUR  3 346,10 0,00  3 346,10 Cross Compliance 2010 Weaknesses in controls and sanctions for many SMR, CY2009 FLAT RATE 5,00 EUR  33 426,58  756,39  32 670,19 Cross Compliance 2011 Weaknesses in controls and sanctions for many SMR, CY2009 FLAT RATE 5,00 EUR  267,21 0,00  267,21 Cross Compliance 2012 Weaknesses in controls and sanctions for many SMR, CY2009 FLAT RATE 5,00 EUR  73,03 0,00  73,03 Cross Compliance 2010 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR 4,54 0,00 4,54 Cross Compliance 2011 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR  37 044,42  724,56  36 319,86 Cross Compliance 2012 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR  795,19 0,00  795,19 Cross Compliance 2013 Weaknesses in controls and sanctions for many SMR, CY2010 FLAT RATE 5,00 EUR  17,23 0,00  17,23 Cross Compliance 2011 Weaknesses in controls for some SMR, CY2011 FLAT RATE 2,00 EUR  1 127,36 0,00  1 127,36 Cross Compliance 2012 Weaknesses in controls for some SMR, CY2011 FLAT RATE 2,00 EUR  14 826,04  190,28  14 635,76 Cross Compliance 2013 Weaknesses in controls for some SMR, CY2011 FLAT RATE 2,00 EUR  43,48 0,00  43,48 Cross Compliance 2012 Weaknesses in controls for some SMR, CY2012 FLAT RATE 2,00 EUR  16,59 0,00  16,59 Cross Compliance 2013 Weaknesses in controls for some SMR, CY2012 FLAT RATE 2,00 EUR  14 920,14  70,99  14 849,15 Total LU: EUR  455 117,18  2 800,38  452 316,80 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact NL Certification 2013 Most likely error ONE OFF EUR  42 793,00 0,00  42 793,00 Cross Compliance 2011 Partial control of four SMRs, CY 2010 FLAT RATE 2,00 EUR  43 836,31 0,00  43 836,31 Cross Compliance 2012 Partial control of four SMRs, CY 2011 FLAT RATE 2,00 EUR  73 073,89 0,00  73 073,89 Cross Compliance 2010 Two GAEC missing, partial control of three SMRs, CY 2009 FLAT RATE 2,00 EUR  34 616,83 0,00  34 616,83 Total NL: EUR  194 320,03 0,00  194 320,03 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact PL Cross Compliance 2010 1 GAEC not adequately defined and not controlled, CY 2009 FLAT RATE 2,00 EUR  920 956,49  2 599,64  918 356,85 Cross Compliance 2011 1 GAEC not adequately defined and not controlled, CY 2009 FLAT RATE 2,00 EUR  1 637,99 0,00  1 637,99 Cross Compliance 2012 1 GAEC not adequately defined and not controlled, CY 2009 FLAT RATE 2,00 EUR 829,37 0,00 829,37 Cross Compliance 2009 3 GAEC not defined or controlled, incorrect application of repetition, CY 2008 FLAT RATE 2,00 EUR  859 668,25  17 327,49  842 340,76 Cross Compliance 2010 3 GAEC not defined or controlled, incorrect application of repetition, CY 2008 FLAT RATE 2,00 EUR  671,06 0,00  671,06 Cross Compliance 2011 3 GAEC not defined or controlled, incorrect application of repetition, CY 2008 FLAT RATE 2,00 EUR 1 493,39 0,00 1 493,39 Total PL: EUR  1 780 611,03  19 927,13  1 760 683,90 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact PT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in LPIS, RD, CY2009 FLAT RATE 5,00 EUR  4 465 827,52  816 938,24  3 648 889,28 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses in LPIS, RD, CY2009 FLAT RATE 5,00 EUR  2 780 072,82  449 485,15  2 330 587,67 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses in LPIS, RD, CY2009 FLAT RATE 5,00 EUR  82 221,34 0,00  82 221,34 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses in LPIS, RD, CY2009 FLAT RATE 5,00 EUR  14 201,20 0,00  14 201,20 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses in LPIS, RD, CY2010 FLAT RATE 5,00 EUR  3 749 104,01 0,00  3 749 104,01 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses in LPIS, RD, CY2010 FLAT RATE 5,00 EUR  4 067 474,49 0,00  4 067 474,49 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses in LPIS, RD, CY2010 FLAT RATE 5,00 EUR  229 875,48 0,00  229 875,48 Total PT: EUR  15 388 776,86  1 266 423,39  14 122 353,47 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact RO Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Verification of the eligibility criteria for SME FLAT RATE 5,00 EUR  3 355 151,85 0,00  3 355 151,85 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Verification of the eligibility criteria for SME FLAT RATE 5,00 EUR  287 527,73 0,00  287 527,73 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Lack of traceability of checks carried out on the spot FLAT RATE 2,00 EUR  2 731 178,66  2 731 178,66 0,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 non-efficient eligibility check and non-efficient cost reasonableness verification FLAT RATE 10,00 EUR  1 133 070,66 0,00  1 133 070,66 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 non-efficient eligibility check and non-efficient cost reasonableness verification FLAT RATE 10,00 EUR  5 770 820,63 0,00  5 770 820,63 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 non-efficient eligibility check and non-efficient cost reasonableness verification FLAT RATE 10,00 EUR  950 205,57 0,00  950 205,57 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 non-efficient eligibility check and non-efficient cost reasonableness verification FLAT RATE 10,00 EUR  7 608 827,95 0,00  7 608 827,95 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 Not enough control on the reasonableness of the costs (purchases of goods) FLAT RATE 5,00 EUR  2 620 758,90  2 620 758,90 0,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Not enough control on the reasonableness of the costs (purchases of goods) FLAT RATE 5,00 EUR  4 160 449,26  4 160 449,26 0,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Not enough control on the reasonableness of the costs (purchases of goods) FLAT RATE 5,00 EUR  3 638 274,92 0,00  3 638 274,92 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Not enough control on the reasonableness of the costs (purchases of goods) FLAT RATE 5,00 EUR  3 118 370,51 0,00  3 118 370,51 Total RO: EUR  35 374 636,64  9 512 386,82  25 862 249,82 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact SE Clearance of Accounts  Conformity Clearance 2013 Known Error (EAFRD-IACS population) ONE OFF 0,00 EUR  488,09 0,00  488,09 Certification 2011 Most Likely Error (EAFRD non-IACS) ONE OFF EUR  1 649 879,53 0,00  1 649 879,53 Clearance of Accounts  Conformity Clearance 2013 Most Likely Error (EAFRD non-IACS population) ONE OFF 0,00 EUR  730 668,81 0,00  730 668,81 Cross Compliance 2010 Reduce scope of control for SMR2, RD, CY 2009 FLAT RATE 2,00 EUR  138 868,55 0,00  138 868,55 Cross Compliance 2011 Reduce scope of control for SMR2, RD, CY 2010 FLAT RATE 2,00 EUR  189 154,34 0,00  189 154,34 Cross Compliance 2012 Reduce scope of control for SMR2, RD, CY 2011 FLAT RATE 2,00 EUR  196 441,61 0,00  196 441,61 Total SE: EUR  2 905 500,93 0,00  2 905 500,93 Member State Measure FY Reason Type Correction (%) Currency Amount Deductions Financial Impact SI Certification 2013 EAFRD debts prematurely declared irrecoverable ONE OFF EUR  1 214,10 0,00  1 214,10 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Lack of administrative checks  crop rotation ONE OFF EUR  136 630,13 0,00  136 630,13 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Lack of administrative checks related to specific commitments under certain agro-environement measures (214) ONE OFF EUR  9 476,10 0,00  9 476,10 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Lack of administrative checks related to specific commitments under certain agro-environement measures (214) ONE OFF EUR  9 463,42 0,00  9 463,42 Total SI: EUR  156 783,75 0,00  156 783,75 Currency Amount Deductions Financial Impact EUR  208 597 209,79  37 912 598,06  170 684 611,73